LATTIMORE, Judge.
Conviction for burglary; punishment, six years in the penitentiary.
There are nine bills of exceptions, each of which has been carefully examined. The bill complaining of the refusal of a continuance is insufficient. It does not contain the application for continuance, nor anything else from which this court might be informed of facts sufficient to demonstrate error. Bills of exceptions 2 and 3 have no place in this record. They are marked refused by the trial court, which fact being true they should not have been filed by the clerk or incorporated in this record. Bill of exceptions 4 is insufficient; same merely sets *570out that the attorney for the appellant, at some prior time, had called the attention of the court to a statement made out of court by some unknown witness of a fact relating to one of the jurors. Such a bill of exceptions is wholly incomplete, and can not call for any favorable action on the part of this court. Bill No. 5 complains of the refusal of an instructed verdict of acquittal based on the insufficiency of the testimony. The bill shows no error. Bills 6 and 6-A seem to relate to the requirement of an excessive bond and recognizance. Neither bill manifests error. Whether the bond was excessive or not is not properly brought before us, and it does appear from the record that appellant made a sufficient appeal bond. A bill of exceptions simply complaining of the overruling of appellant’s motion for new trial, without further showing of error, calls for no consideration. The remaining bill of exceptions contains some statements about the failure of the statement of facts to show the manner of a witness when he testified; that it does not contain the testimony had on the motion for a continuance, and does not reflect the manner of questioning of State’s attorney, and does not show the proceedings had on recognizance hearing, none of which appear to us to be properly part of a statement of the facts.
No error appearing, the judgment will be affirmed.

Affirmed.